DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 05/03/2021.
In the application claims 1-4, 6-14, 16-20 are pending. Claims 5 and 15 have been canceled.
To expedite the prosecution of this application, Examiner is not restricting claim(s) 1-3, 6, 8-9, and 10-13. Claims 1-3 are species of each other.  Claim 6 is specie of claims 8 and 9.  Claims 10-13 are species of each other.  Further amendments to claim(s) 1-3, 6, 8-9, and 10-13 or their dependent claims may cause an undue burden, at the US Patent Office, because the species are classified in different CPC subclasses, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
Applicant’s arguments with respect to the amended claims 1, 10 and 16, were fully considered; however, the arguments are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bart (US 10,311,710 B1), in view of Lang (US 2017/0301226 A1), and further in view of Motoshige (US 2018/0257057 A1).
Consider claim 1, Bart teaches, an unmanned system (US) (150) for safety device (120i) testing, comprising: 
With respect to, a test kit (480a), Bart teaches, “[t]he robotic device 480 may include a drone-mounted sensor testing unit 480a. The sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. For example, the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” See Col. 21 lines 7-12. The robotic device in the embodiment of Fig 4 is referring to the Drone 150 of Fig. 1.

Bart teaches, “instructing a drone 150 to administer a test to one or more of the monitoring system components and evaluating the response of the one or more monitoring system components to the administered test. Testing the monitoring system components may include, for example, modifying the environment in the vicinity of a monitoring system component such as a sensor…120i” See Col. 5 lines 4-11.); 

With respect to, a test kit including a plurality of test mechanisms, “Bart teaches, sensor testing unit 480a may include one or more testing devices that can be used to test sensor 462 associated with the property. For example, the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector. Alternatively, or in addition, for example, the sensor testing unit 480a may have a heat 

With respect to, an imaging device; (Bart teaches “a drone 150 mounted camera” See Col. 4 line 16)

With respect to, a memory (drone’s 150 memory unit); and a processor configured to execute instructions stored in the memory, Bart teaches, “robotic device 480 further may include processor and storage capabilities. The robotic device 480 may include any suitable processing devices that enable the robotic device 480 to operate applications and perform the actions described throughout this disclosure.” See Col. 21 lines 61-65. The robotic device in the embodiment of Fig 4 is referring to the Drone 150 of Fig. 1. 

smoke detector 120i… the one or more instructions may also include one or more of a sensor location…” See Col. 6 lines 41-51; 

With respect to, navigate, in response to the from a location of the US being outside of the area, the US to the location of the safety device, Bart teaches, “the drone 150 may dynamically navigate the property 101 using a three-dimensional volumetric map of the property 101 that is stored in the drone’s 150 memory unit. For example, the drone 150 may receive a set of instructions that includes a launch instruction, a sensor identifier, or the like, determine a location of the sensor identified by the sensor identifier, plot the location of the sensor identified by the received sensor identifier on the three-dimensional volumetric map, determine the drone’s current location on the three-dimensional volumetric map, and determine a flight path 105 from the drone’s 150 current location to the location of the identified sensor using the stored three-dimensional volumetric map.” See Col. 7 lines 9-21; and 

With respect to, initiate, in response to the location of the US being within the area, a testing of the safety device using the test kit, Bart teaches, “the drone 150 can navigate to within a predetermined distance of the smoke detector 120i. In response to determining that the drone 150 is within a predetermined distance of the smoke detector 120i, the drone may generate and broadcast a first message 162 via the network 140 smoke detector 120i, (ii) the drone 150 is going to administer a test of the smoke detector 120i…” See Col. 7 lines 22-34.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of drone shown in fig 1 with the embodiment shown in fig. 4 that show the drone with the sensor testing unit 480a and communication unit 480b. 

With respect to, determined test mechanism from the test kit to cause a chemical reaction between the plurality of substances to occur to generate CO. Bart teaches, “the drone 150 may use a drone-mounted sensor testing unit 150a to generate smoke. The generated smoke may be comprised of any combination of gases, liquids, and solids that can trigger a smoke detector 120i to generate sensor data indicative of the presence of smoke including, but not limited to, real smoke generated by burning matter, chemical smoke generated by a chemical reaction” Col. 7 lines 48-55.

With respect to, determine, based on the type of the safety device determined [identifier], a test mechanism from the plurality of test mechanisms to test the safety device, Bart teaches, “the one or more instructions from the monitoring system control unit 210 may also include a test type identifier that identifies the particular test type that should be administered to each respective sensor, camera or the like. The drone 250 may identify a particular sensor test for a particular sensor based on the test type ;

With respect to, determine a type of the safety device using an image of the safety device captured by the imaging device, in an analogous art, Lang teaches, “a fire detector test device.” See ¶ 0001. Lang teaches, “the system 100 can include a plurality of detectors 120 in communication with a control panel 110. Prior to conducting a field sensitivity and functionality test of a detector 120, a test device 130 can identify information about the detector 120, for example, the type, manufacturer, or address of the detector 120 and download a configuration file based on the identified type, manufacturer, or address of the detector 120.” See ¶ 0019. Lang teaches, “the user interface device 230, the transceiver 240, or an image capturing or scanning device can receive or capture a signal or other information identifying information about a detector under test, including a type, manufacturer, or address of the detector.” See ¶ 0022.

With respect to, wherein the safety device is a carbon monoxide (CO) detector i.e. “carbon monoxide sensors”, Bart teaches, “carbon monoxide gas generation unit,” to interact with the CO detector, Bart teaches, “the sensor testing unit 480a may include a carbon monoxide gas generation unit that can be used to test carbon monoxide sensors.” Col. 21 lines 21-23.


With respect to, determine a test mechanism based on the type of the safety device determined using the image, Bart teaches, “the one or more instructions from the monitoring system control unit 210 may also include a test type identifier that identifies the particular test type that should be administered to each respective sensor, camera or the like. The drone 250 may identify a particular sensor test for a particular sensor based on the test type identifier. In some implementations, the drone 250 may store a test type database in the drone’s 250 memory unit. In such instances, the drone 250 may be able to perform a look-up of a particular test type from the database of test types given a particular type of sensor, a sensor identifier, a sensor test type identifier…,” See Bart Col. 11 lines 12-24, and Lang teaches, “an image capturing or scanning device can receive or capture a signal or other information identifying information about a detector under test, including a type… responsive to the identifying information, the control circuitry 260 and programmable processor 260a can retrieve an appropriate configuration file from the memory device 250 for execution thereof. In some embodiments, responsive to the identifying information, the control circuitry 260 and programmable processor 260a can download an appropriate configuration file from a remote location, via the transceiver 240, for execution thereof. In some embodiments, the control software 260b can include a configuration file, and responsive to the identifying information, the control circuitry 260 and programmable processor 260a can execute the configuration file of the control software 260b based on the identifying information.” See Lang ¶ 0022. 


With respect to, generate the CO by passing electric current between a plurality of substances in the test kit, Bart teaches, “the drone 150 may use a drone-mounted sensor testing unit 150a to generate smoke. The generated smoke may be comprised of any combination of gases, liquids, and solids that can trigger a smoke detector 120i to generate sensor data indicative of the presence of smoke including, but not limited to, real smoke generated by burning matter, chemical smoke generated by a chemical reaction” Col. 7 lines 48-55. It would have been obvious for Bart modify the embodiment of "carbon monoxide gas generation unit," to generate the CO, where the CO is "generated by a chemical reaction" as suggested by Bart in Col 7 l. 48+. Nonetheless, in analogous art, Motoshige teaches, “[t]he electrochemical reaction device 12 can generate a carbon compound B which includes carbon monoxide. The carbon monoxide is generated by an electrochemical reaction such as a reduction reaction of carbon dioxide. The carbon compound B is supplied from the electrochemical reaction device 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bart-Lang and have an electrochemical reaction device 12 can generate a carbon compound B which includes carbon monoxide as suggested by Motoshige. Motoshige teaches, “[t]he electrochemical reaction devices illustrated in FIG. 7 and FIG. 8 each have a reaction tank 10, a cathode 31, an anode 32, a power supply 33, an ion exchanger 4, and pipes 51 to 54.” The current is passed due to voltage differential between cathode and anode connected to the power supply, this modification would allow Bart to quickly generate CO for testing the CO sensors. 


Consider claim 2, the US of claim 1, wherein: the processor is configured to execute the instructions to: initiate testing of another safety device, wherein the another safety device is a smoke detector; safety device is a smoke detector, Bart teaches, “a drone 150 may be instructed by the monitoring system control unit 110 to navigate to a smoke detector and emit a chemical based smoke, fog, or the like that is designed to trigger the smoke sensor to generate sensor data that is indicative of the potential presence of smoke.” Col. 5 lines 26+; and 
the testing of the another safety device further includes using the test kit to generate aerosol (specification defines aerosol as “generate aerosol (e.g., smoke) to interact with the smoke detector”) to interact with the smoke detector, Bart teaches, “the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” Col. 21 lines 11-12.

Consider claim 3, the US of claim 1, wherein: the processor is configured to execute the instructions to: initiate testing of another safety device, wherein the another safety device is a heat detector, i.e. “thermostat”; and the testing of the another safety device further includes using the test kit to generate, via the chemical reaction, thermal energy, i.e. “heat generator,” to interact with the heat detector, Bart teaches, “the sensor testing unit 480a may have a heat generator, an air conditioning unit, or the like that can be used to test a thermostat.” Col. 21 lines 14-16.

Consider claim 4, the US of claim 1, wherein:
.


Claims 6, 8, 10-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bart (US 10,311,710 B1), in view of Lang (US 2017/0301226 A1), in view of Motoshige (US 2018/0257057 A1), and further in view of Boyd (US 10,049,589 B1).
Consider claim 10, claim 1 addresses every limitation of claim 10 with the exception of: an unmanned system (US) for safety device testing, comprising: 
an imaging device, (“a drone 150 mounted camera”); 
cause the US to navigate from a location of the US to the location of the safety device along a pre-determined path in response to the location of the US being outside the area, Bart teaches, “[a]utonomous surveillance drones (‘drones’) can navigate a property and use one or more drone-mounted sensors, cameras, or the like to surveil the property. Surveilling the property may include using the drone-mounted sensors, drone-mounted cameras, or the like to capture data about the property, process the captured data” Col. 1 lines 15-20.  Bart teaches, “the drone 250 may generate a navigation path 205 based on the predetermined navigation paths stored in the drone’s memory unit. The navigation paths stored in the drone’s 250 memory unit may include drone’s charging station 215 to one or more particular sensors, one or more particular cameras, or the like.” Col. 11 lines 32-38.  
 With respect to cause the US to navigate using the imaging device, in an analogous art, Boyd teaches, “unmanned aerial vehicle configured to deliver an item.” Col. 7 line 66. Boyd teaches, “[t]he image filters may be generated using a series of images captured by a UAV during delivery of an item and/or provided by user devices of users requesting UAV deliveries as described herein. The server computer may extract or abstract certain information from the series of images to generate an image template... the image filters may be utilized to verify a flight path or flight plan for a UAV during flight to deliver an item. For example, a UAV can periodically or continuously provide captured images to the server computer which may be compared to the plurality of image filters to verify the UAV's location, heading, and path. In embodiments, the image filters may also be utilized to verify a particular delivery location by comparing an image captured by a UAV upon arriving at the particular delivery location to the image filter for the particular delivery location.” Col. 6 lines 15-38.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Bart and incorporate the teachings of Boyd, where “UAV can periodically or continuously provide captured images to the server computer which may be compared to the plurality of image filters to verify the UAV's location, heading, and path” and therefore, navigate to the sensor that needs to be tested using the captured images. 


determining, by the US, whether the testing of the safety device was successful, Bart teaches, “[i]n response to administering the test of the smoke detector, the drone 150 may generate and broadcast a second message 163 that includes a second timestamp that is indicative of the point in time when the drone 150 administered the test of the smoke detector 120i.” Col. 7 lines 48-55.
Bart teaches, “[a]lternatively, or in addition, the status report may include a binary value that represents whether each respective sensor failed or passed the administered test.” Col. 14 lines 1-3.

Consider claim 6, the US of claim 1, wherein: the US is an unmanned aerial system (UAS), Bart teaches, “determine the drone’s current location on the three-dimensional volumetric map, and determine a flight path 105 from the drone’s 150 current location to the location of the identified sensor” col. 7 lines 17-20. Bart teaches, “the drone may be able to fly, roll, walk, or otherwise move about the property. The drone may include a helicopter type device (e.g., a quad copter), a rolling helicopter 
the processor is configured to execute the instructions to navigate the US to the location of the safety device by flying the UAS to the location of the safety device using the imaging device along a pre-determined flight path from the location of the US to the location of the safety device based on a pre-determined map and a pre-determined location of the safety device, Bart teaches, “[a]utonomous surveillance drones (‘drones’) can navigate a property and use one or more drone-mounted sensors, cameras, or the like to surveil the property. Surveilling the property may include using the drone-mounted sensors, drone-mounted cameras, or the like to capture data about the property, process the captured data” Col. 1 lines 15-20.
Bart teaches, “the drone 250 may generate a navigation path 205 based on the predetermined navigation paths stored in the drone’s memory unit. The navigation paths stored in the drone’s 250 memory unit may include navigation paths from the drone’s charging station 215 to one or more particular sensors, one or more particular cameras, or the like.” Col. 11 lines 32-38.  

With respect to cause the US to navigate using the imaging device, in an analogous art, Boyd teaches, “unmanned aerial vehicle configured to deliver an item.” Col. 7 line 66. Boyd teaches, “[t]he image filters may be generated using a series of images captured by a UAV during delivery of an item and/or provided by user devices of users requesting UAV deliveries as described herein. The server computer may extract image filters may be utilized to verify a flight path or flight plan for a UAV during flight to deliver an item. For example, a UAV can periodically or continuously provide captured images to the server computer which may be compared to the plurality of image filters to verify the UAV's location, heading, and path. In embodiments, the image filters may also be utilized to verify a particular delivery location by comparing an image captured by a UAV upon arriving at the particular delivery location to the image filter for the particular delivery location.” Col. 6 lines 15-38.


Consider claim 8, the US of claim 1, wherein: the US is an unmanned ground system (UGS), Bart teaches, “the drone may be able to fly, roll, walk, or otherwise move about the property. The drone may include a helicopter type device (e.g., a quad copter), a rolling helicopter type device (e.g., a roller copter device that can fly and also roll along the ground, walls, or ceiling), or a land vehicle type device (e.g., an automated car that drives around a property)”; 
the processor is configured to execute the instructions to navigate the US to the location of the safety device, Bart teaches, “[a]utonomous surveillance drones (‘drones’) can navigate a property and use one or more drone-mounted sensors, cameras, or the like to surveil the property. Surveilling the property may include using the drone-mounted sensors, drone-mounted cameras, or the like to capture data about the property, process the captured data” Col. 1 lines 15-20.
drone 250 may generate a navigation path 205 based on the predetermined navigation paths stored in the drone’s memory unit. The navigation paths stored in the drone’s 250 memory unit may include navigation paths from the drone’s charging station 215 to one or more particular sensors, one or more particular cameras, or the like.” Col. 11 lines 32-38.  
With respect to navigate using the imaging device,  Boyd teaches, “the service provider computers 610 may be configured to generate, update, and maintain one or more image filters that may serve as image templates to compare incoming images to and identify a correct current position of UAV 602 during flight in a generated flight plan.” Col. 13 lines 5-10.
Boyd teaches, “the image processing algorithms implemented by the service provider computers 610 may perform a matching or comparison operation that identifies differences between two images and utilizes a threshold maintained for a location to determine whether the images are similar within a statistical average and therefore verifying that the UAV 602 has indeed arrived at the correct location (particular delivery location 604), or whether the images are different, do not match, etc., therefore verifying that the UAV 602 has not arrived at the correct location.” Col. 13 lines 35-46.

Consider claim 11, the system of claim 10, wherein the controller is to initiate testing of another safety device by causing a smoke detector to activate as a result of at least one of: another chemical reaction generated by the test mechanism from the test kit that produces smoke to interact with the smoke detector, Bart teaches, “the drone 150 may use a drone-mounted sensor testing unit 150a to generate smoke. The  a chemical reaction”; and aerosol generated by the test kit to interact with the smoke detector, (specification defines aerosol as “generate aerosol (e.g., smoke) to interact with the smoke detector”), Bart teaches,  “the sensor testing unit 480a may have a smoke generation unit that can be used to test a smoke detector.” Col. 7 lines 48-55.

Consider claim 13, the system of claim 10, wherein the testing of the safety device includes causing the (CO) detector to activate as a result of the chemical reaction generated by the test mechanism from the test kit that produces CO to interact with the CO detector, wherein the chemical reaction is an electrochemical reaction; See Rejection of claim 4. 

Consider claim 18, the method of claim 16, wherein the method includes: cleaning, by the test kit, the safety device; and initiating the testing of the safety device after cleaning the safety device. Examiner takes Official notice that it well-known in the prior art to periodically clean the smoke detector for optimal result and it would be obvious for the drone to clean the smoke detector prior to determining the proper working condition. Cursory prior art search revels 42 references that teaches drone capable of conducting testing and cleaning, Applicant may see Examiner’s search history in the electronic file wrapper. 

Consider claim 19, the method of claim 16, wherein the method includes navigating, by the US along another pre-determined path, from the location of the safety device to a location of another safety device in the facility, Bart teaches, “[t]he drone 150 may launch from the charging station 115, and navigate towards the smoke detector 120i on a navigation path 105.” Col. 5 lines 63-65.
Bart teaches, “navigations paths stored in the drone's 150 memory unit may also include navigation paths from a particular sensor (or camera) in the property 201 to each of the other respective sensors…” col. 11 lines 38-42.

Consider claim 20, the method of claim 16, wherein the method includes navigating, by the US along another pre-determined path, from the location of the safety device to a location of a US storage area in the facility, Bart teaches, “[t]he navigation paths stored in the drone’s 250 memory unit may include navigation paths from the drone’s charging station 215 to one or more particular sensors” col. 11 lines 38-42, and therefore, inherently stores include navigation paths back to the drone’s charging station 215 from one or more particular sensors.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bart (US 10,311,710 B1), in view of Lang (US 2017/0301226 A1), in view of Motoshige (US 2018/0257057 A1), in view of Boyd (US 10,049,589 B1) and further in view of Gupte (US 2018/0130017 A1).

capture, using at least one imaging device of the US, at least one image of the location of the US along a pre-determined path, “images, videos, or the like captured and transmitted by a drone 150 mounted camera,” col. 4 lines 15-16;
Bart teaches, “[a]utonomous surveillance drones (‘drones’) can navigate a property and use one or more drone-mounted sensors, cameras, or the like to surveil the property. Surveilling the property may include using the drone-mounted sensors, drone-mounted cameras, or the like to capture data about the property, process the captured data” Col. 1 lines 15-20; 
compare the at least one captured image to a previously captured image at the location of the US along the pre-determined path, Boyd teaches, “unmanned aerial vehicle configured to deliver an item.” Col. 7 line 66.
 Boyd teaches, “[t]he image filters may be generated using a series of images captured by a UAV during delivery of an item and/or provided by user devices of users requesting UAV deliveries as described herein. The server computer may extract or abstract certain information from the series of images to generate an image template... the image filters may be utilized to verify a flight path or flight plan for a UAV during flight to deliver an item. For example, a UAV can periodically or continuously provide captured images to the server computer which may be compared to the plurality of image filters to verify the UAV's location, heading, and path. In embodiments, the image filters may also be utilized to verify a particular delivery location by comparing an image captured by a UAV upon arriving at the particular delivery location to the image filter for the particular delivery location.” Col. 6 lines 15-38.
in response to the at least one captured image not matching the previously captured image, correct the location of the US to the pre-determined path, Boyd teaches, “the service provider computers 610 may be configured to generate, update, and maintain one or more image filters that may serve as image templates to compare incoming images to and identify a correct current position of UAV 602 during flight in a generated flight plan.” Col. 13 lines 5-10.
Boyd teaches, “the image processing algorithms implemented by the service provider computers 610 may perform a matching or comparison operation that identifies differences between two images and utilizes a threshold maintained for a location to determine whether the images are similar within a statistical average and therefore verifying that the UAV 602 has indeed arrived at the correct location (particular delivery location 604), or whether the images are different, do not match, etc., therefore verifying that the UAV 602 has not arrived at the correct location.” Col. 13 lines 35-46.

In an analogous art, Gupte teaches, “a package brought to a Pod using for example an Unmanned Aerial Vehicle…” See ¶ 0025. “UTV Camera 363/364 may also be used for other purposes such as navigation, collision avoidance” See 0131.
Gupte teaches, “[o]n arrival near the Pod 200 from which Pick up is to be performed, UAV 320 uses UAV Camera A 333 or UAV Camera B 334 (jointly and severally now called UAV Camera) to scan said Pod 200 for Pod Graphic 212 from which it may extract Pod UID 211 in order to confirm its identity.” See ¶ 209.

Gupte teaches, “UAV Camera A or UAV Camera B is used to correctly position UAV 320 over said graphic.” See ¶ 0210.
Gupte teaches, “UAV 320 attempts to match the recorded image with the image stored in UAV 320 (UAV Data Storage 324). UAV Computing System 322 may use any well-known pattern matching algorithms (these are already known to persons versed in the art and not taught in this invention) to compare the two images and may further send commands to the UAV Mechanical System 327 to change its location to better align UAV 320 with Pod Graphic 212. After each such movement, UAV Camera A 333 or B 334 may record at least an additional image and again compare it to stored image, followed by a further correction. In this manner UAV 320 can be positioned very precisely over Pod Graphic 212. Pod Graphic 212 has been located in such a manner that UAV 320 is in the most appropriate position to Pick up or Deliver a package.” See ¶ 0243.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bart-Boyd and allow the UAV to align its position based on the comparison of images and as suggested by Gupte in order for the drone to be in optimal position to open the sensor window as suggested by Bart. 

Consider claim 9, the US of claim 8, wherein: the UGS includes an extension mechanism connected to the test kit, Bart teaches, “the sensor testing unit 480a may include a deployable arm that can be used to open a window in an effort to test a contact sensor.” Col. 21 lines 23-25; and 

 Gupte teaches, “UAV Suction Cups attached to UAV Extending Arms are attached to the package and lower it into the Pod Receptacle 220” See ¶ 0201.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bart (US 10,311,710 B1), in view of Lang (US 2017/0301226 A1), in view of Motoshige (US 2018/0257057 A1), in view of Boyd (US 10,049,589 B1) and further in view of Phillips (US 2015/0223520 A1).
Consider claim 12, the system of claim 10, wherein the controller is to initiate testing of another safety device by causing a heat detector i.e. “thermostat,” to activate to generated by the test mechanism from the test kit that produces thermal energy i.e. “heat generator,” to interact with the heat detector, Bart teaches, “the sensor testing unit 480a may have a heat generator, an air conditioning unit, or the like that can be used to test a thermostat.” Col. 21 lines 14-16.
 With respect to, a heat detector to activate as a result of another chemical reaction, wherein the another chemical reaction is an exothermic reaction, in an analogous art, Phillips teaches, “an apparatus configured to heat smokeable material to volatilise [sic] at least one component of the smokeable material, wherein the apparatus water to cause a water-based exothermic chemical reaction include calcium oxide (CaO), sodium hydroxide (NaOH), calcium chloride (CaCl2) and magnesium sulphate (MgSO4).” See ¶ 0059.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Bart-Boyd and allow the UAV to “activates the heat source which heats the smokeable material” wherein the “reagents which combine with water to cause a water-based exothermic chemical reaction” with magnesium as suggested by Phillips in order to produce heat and conduct a heat detector test. 

Consider claim 14, the system of claim 10, wherein the controller is configured to initiate the testing of the safety device by passing the current between magnesium and water included in the test kit to interact with the safety device, in an analogous art, Phillips teaches, “an apparatus configured to heat smokeable material to volatilise at least one component of the smokeable material, wherein the apparatus comprises a chemical heat source and an actuating mechanism, wherein the actuating mechanism, upon actuation, activates the heat source which heats the smokeable material.” See ¶ 0003. “the reagents which combine with water to cause a water-based exothermic chemical reaction include calcium oxide (CaO), sodium hydroxide (NaOH), calcium chloride (CaCl2) and magnesium sulphate (MgSO4).” See ¶ 0059.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bart (US 10,311,710 B1), in view of Lang (US 2017/0301226 A1), in view of Motoshige (US 2018/0257057 A1), in view of Boyd (US 10,049,589 B1) and further in view of Jegodtka (US 2019/0291866 A1).
Consider claim 17, the method of claim 16, wherein the method includes determine whether the test of the safety device was successful, Bart teaches, “[a]lternatively, or in addition, the status report may include a binary value that represents whether each respective sensor failed or passed the administered test.” Col. 14 lines 1-3.
Bart does not specifically state capturing, via the imaging device, an activation of the safety device, in an analogous art, Jegodtka teaches, “the analysis of the outward appearance of fire protection components and the surrounding area thereof, in particular of fire detectors or extinguishing structure components, for example of sprinklers, by means of the capturing of images and/or image data by means of the testing device or for example the test triggering of fire protection components, preferably of fire detectors, can require different assigned test positions, which the unmanned vehicle needs to assume for performing the test.” See ¶ 0029. “The control center 12 is further embodied and/or configured for being switched into a test mode prior to testing the at least one fire protection component 1. The image capturing device 15 preferably captures the light signal of the optical display device 17 on the fire detector 16. This is stored as successful performance of the test, in particular of the test triggering in the unmanned vehicle.” See ¶ 0181.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683